DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. herein referred to as “Kim” (USPN 2015/0247276).
As to claims 1-4, Kim discloses a washing machine including a main body having an opening, a washing tub installed in the main body and forming a main washing space, and an auxiliary washing unit above the main body (Paragraph [0011]). Auxiliary washing unit 120 includes a door 110 and an opening 24 that leads to the main washing space (Figures 2-3). As shown in Figures 8-10, Kim shows that the door 110 and washing unit 220 can be pivoted in various directions for opening and closing the opening 24 (pivoted laterally up/down, or pivoted left/right), thus reading on being movable in rear horizontal or left horizontal directions. 
As to claim 5, Kim discloses a lid type member 112 (see Figure 3), which has an inner cavity formed there below for concealing the auxiliary washing unit 120. 
As to claim 7, Kim discloses an outer tub and inner tub (Paragraph [0034]). 
As to claims 10-11, Kim’s device is fully capable of only washing or dehydration functions, as it is capable of both operations with the use of its washing tubs and spinning functions (see Figure 1). 
As to claim 12, Kim at Figure 2 shows left and right sides (reads on let and right wings) adjacent the door 110 when closed.
As to claim 14, Kim discloses that its auxiliary washing space 120a may allow for hand washing, particularly via use of rubbing protrusions 128 (Paragraphs [0105]-[0106]). 

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims above.
As to claim 6, Kim discloses at Figure 3, the use of a control panel at a top side relative to the lids (see buttons on the panel); the control features are connected to the washing machine and thus connected to the lids of the auxiliary and main washing units. Further, as shown in Figure 1, there are water supply devices 160 which includes a water supply pipe 162, main water supply pipe 164, and auxiliary water supply pipe 166, and a switching unit 168 (Paragraphs [0114]-[0116]). It is unclear whether the controller of Kim is “arranged on the sheltering device” as claimed because the controller as shown in 
As to claims 8-9, Kim discloses a configuration with a main wash body and an auxiliary washing tub thereon. It would have been obvious to one having ordinary skill in the art at the time of the invention to duplicate this device, so that more than one load of laundry can be process simultaneously. For example, multiple device side-by-side in a commercial setting (for example, a hotel or commercial laundromat) would allow for additional laundry to be washed in the same amount of time, while still allowing for the benefits of an auxiliary washing tub on each main wash body. Duplication of Kim’s washing machine merely produces expected results of washing laundry efficiently by allowing for multiple loads to be processed at the same time, rather than in a queue. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims above, and further in view of Kim et al. herein referred to as “Kim ‘174” (USPPN 2009/0145174).
As to claim 13, Kim discloses embodiments using a pivoting mechanism to attach door 110 and auxiliary washing unit 120, however, Kim expressly discloses that other shapes and arrangements can be used to configure the opening and closing (Paragraph [0133]). In Kim ‘174, there is disclosure of the use of a sliding drawer arrangement for drawer 400 (Figure 2). The use of a sliding drawer is known in the laundry machine art and would have been a known alternative in Kim to its pivoting mechanism for attachment of its auxiliary washing unit. A sliding drawer is beneficial in locations where vertical space is limited, it also allows for less vertical lifting, which may be difficult for some operators to perform. Use of a sliding drawer in Kim would also potentially limit water droplets from falling on the ground when opening/closing the auxiliary washing unit, as compared to the use of a pivoting mechanism. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims above, and further in view of Arai et al. herein referred to as “Arai” (USPN 6,886,371).
As to claim 15, Kim discloses the apparatus as claimed except is silent regarding a locking member as claimed. However, Arai discloses the use of a locking member for its washer lid when left in an open position, which would therefore allow the lid to be locked at an open position (Arai at Figure 14; col. 15, lines 43-47). The use of a locking member in Kim, as taught by Arai, would have been obvious to one having ordinary skill at the time of the invention to provide a known safety feature so the auxiliary wash unit is locked in place while an operator is filling the main wash chamber with items to be washed, which beneficially keeps the auxiliary wash unit from closing prematurely. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711